
	

115 HR 5242 : School Resource Officer Assessment Act of 2018
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5242
		IN THE SENATE OF THE UNITED STATES
		May 16, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To require the Attorney General and the Secretary of Education to conduct a survey of all public
			 schools to determine the number of school resource officers at such
			 schools.
	
	
 1.Short titleThis Act may be cited as the School Resource Officer Assessment Act of 2018. 2.Survey of public schoolsNot later than 1 year after the date of enactment of this Act, the Attorney General and the Secretary of Education shall jointly conduct and submit to Congress, a survey of the assignment of school resource officers at public elementary schools and secondary schools, which shall include, with respect to each such school that chose to respond to such survey, a determination of whether—
 (1)on or after January 1, 2018, such a school has been assigned a school resource officer; and (2)in the case of a school that has been assigned such an officer—
 (A)the number of such assignments; and (B)whether each such assignment is on a full-time or part-time basis.
 3.DefinitionsIn this Act: (1)ESEA termsThe terms elementary school and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)School resource officerThe term school resource officer has the meaning given the term in section 1709(4) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10389(4)).
			
	Passed the House of Representatives May 15, 2018.Karen L. Haas,Clerk
